FILED
                            NOT FOR PUBLICATION                             OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50489

               Plaintiff - Appellee,             D.C. No. 3:09-cr-02166-JLS

  v.
                                                 MEMORANDUM *
SERGIO JIMENEZ-AGUILERA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                                                          **
                          Submitted September 13, 2010

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Sergio Jimenez-Aguilera appeals from the 30-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jimenez-Aguilera contends that the district court failed to consider properly

his personal circumstances and that his sentence is substantively unreasonable.

The district court did not procedurally err and Jimenez-Aguilera’s sentence is

reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007); United

States v. Valencia-Barragan, 608 F.3d 1103, 1108-09 (9th Cir. 2010).

      AFFIRMED.




                                          2                                     09-50489